MEMORANDUM DECISION                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),                               Jun 29 2016, 9:01 am

this Memorandum Decision shall not be                                     CLERK
                                                                      Indiana Supreme Court
regarded as precedent or cited before any                                Court of Appeals
                                                                           and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Erin L. Berger                                            Gregory F. Zoeller
Evansville, Indiana                                       Attorney General of Indiana

                                                          Robert J. Henke
                                                          James D. Boyer
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          June 29, 2016
of the Parent-Child Relationship                          Court of Appeals Case No.
of: S.L. and J.L. (Minor                                  82A04-1510-JT-1794
Children), and                                            Appeal from the Vanderburgh
                                                          Superior Court
A.D. (Mother)                                             The Honorable Brett J. Niemeier,
Appellant-Respondent,                                     Judge
                                                          Trial Court Cause Nos.
        v.                                                82D04-1505-JT-869
                                                          82D04-1505-JT-870
The Indiana Department of
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 82A04-1510-JT-1794 | June 29, 2016          Page 1 of 18
      Brown, Judge.


[1]   A.D. (“Mother”) appeals the involuntary termination of her parental rights with

      respect to her children, J.L., and S.L. (the “Children”). Mother raises two

      issues, which we revise and restate as:


             I.    Whether the trial court abused its discretion in denying Mother’s
                   motion to continue the termination fact-finding hearing; and

           II.     Whether the evidence is sufficient to support the termination of
                   Mother’s parental rights.

      We affirm.


                                         Facts and Procedural History

[2]   Mother and Jo. L. (“Father”), and together with Mother, (“Parents”), are the

      biological parents of S.L., born January 19, 2008, and J.L. born March 24,

      2009.1 On September 9, 2013, the Indiana Department of Child Services

      (“DCS”) received a report that S.L. received inappropriate discipline;

      specifically, that he was punished by having to drink cups of vinegar, being

      strapped to a stroller, and standing in a corner while holding his arms out,

      among others. On September 11, 2013, the Children were removed from the

      Parents’ care based on S.L.’s report that the family was homeless and had been

      living in a car. S.L. stated in the report that he slept “in the front seat [of the

      car] and my mom and brother sleep in the back” and that he did not feel safe in




      1
        The court also terminated the parental rights of Father, but he is not participating in this appeal. We recite
      those facts relevant to Mother’s appeal.

      Court of Appeals of Indiana | Memorandum Decision 82A04-1510-JT-1794 | June 29, 2016                Page 2 of 18
      the home. On September 17, 2013, the court held a detention hearing and

      ordered the Children’s continued removal.


[3]   On September 18, 2013, DCS filed petitions alleging that J.L. and S.L. were

      children in need of services (“CHINS”), due to the reports of inappropriate

      discipline and homelessness. On October 16, 2013, the court determined that

      the Children were CHINS, affirmed its previous detention, and authorized the

      Children’s continued removal from Mother. On November 13, 2013, the court

      held a dispositional hearing and issued a dispositional order on December 11,

      2013, which required Mother to participate in services, including parent aide

      services, parenting education classes, random drug screens, supervised or

      monitored visitation, to remain drug and alcohol free, and to sign all releases

      necessary to monitor compliance.


[4]   On January 29, 2014, DCS filed a verified information for contempt as to

      Mother after she admitted to noncompliance with the court’s orders due to her

      failure to remain drug and alcohol free. Mother was sentenced to ninety days

      in jail, but the court stayed her sentence. On July 16, 2014, the court suspended

      Mother’s services due to noncompliance. On July 30, 2014, DCS filed its first

      set of termination petitions (“First Termination”). At the start of the October

      24, 2014 termination fact-finding hearing Mother requested a continuance, to

      which DCS objected, and the court took Mother’s motion under advisement.

      After DCS presented evidence in its case-in-chief, both DCS and the Court

      Appointed Special Advocate (“CASA”) agreed to Mother’s request for a

      continuance to further engage in services, and the court set the matter for a

      Court of Appeals of Indiana | Memorandum Decision 82A04-1510-JT-1794 | June 29, 2016   Page 3 of 18
      hearing on December 29, 2014. At the close of the First Termination hearing,

      the court ordered Mother to comply with drug screens, to remain drug and

      alcohol free, to comply with treatment from Southwestern Behavioral, to follow

      substance abuse treatment with Counseling for Change, to attend parenting

      classes recommended by the State, and to work with a parent aide. On January

      23, 2015, the First Termination petitions were dismissed, and Mother was again

      ordered to complete services.


[5]   On May 19, 2015, DCS filed its second set of termination petitions (“Second

      Termination”), and, on August 6, 2015, the court held a fact-finding hearing on

      the Second Termination. At the start of the Second Termination hearing,

      Mother requested a continuance, which the court denied, and proceeded with

      the hearing. The court heard testimony from Mother, Martha Reising, a parent

      aide at Ireland Home Based Services, family case manager Jennifer Beadles

      (“FCM Beadles”), James Akin, the clinical director at Counseling for Change,

      CASA Nancy Ubelhor (“CASA Ubelhor”), family case manager Elizabeth Jost

      (“FCM Jost”), and J.V., Mother’s fiancé.


[6]   On October 7, 2015, the court issued orders terminating Mother’s parental

      rights with respect to the Children. Both orders contained detailed findings of

      fact and concluded that there is a reasonable probability that the conditions

      which resulted in the Children’s removal and continued placement outside the

      home will not be remedied, that continuation of the parent-child relationship

      poses a threat to the Children’s well-being, that termination of Mother’s



      Court of Appeals of Indiana | Memorandum Decision 82A04-1510-JT-1794 | June 29, 2016   Page 4 of 18
      parental rights is in the Children’s best interests, and that adoption is a

      satisfactory plan for the Children.


                                                   Discussion

                                                         I.


[7]   The first issue is whether the court abused its discretion by denying Mother’s

      motion to continue the termination hearing. Mother argues that she showed

      good cause for a continuance and was prejudiced by the court’s denial of her

      motion. In support of her argument, Mother relies on Rowlett v. Vanderburgh

      Cnty. Office of Family & Children, 841 N.E.2d 615 (Ind. Ct. App. 2006), trans.

      denied. DCS states that Mother’s circumstances are distinguishable from those

      presented in Rowlett, that Mother failed to show good cause or prejudice, and

      that her desire to explore post-adoption contact is not an issue in termination

      proceedings.


[8]   Indiana Trial Rule 53.5 provides:

              Upon motion, trial may be postponed or continued in the
              discretion of the court, and shall be allowed upon a showing of
              good cause established by affidavit or other evidence. The court
              may award such costs as will reimburse the other parties for their
              actual expenses incurred from the delay. A motion to postpone
              the trial on account of the absence of evidence can be made only
              upon affidavit, showing the materiality of the evidence expected
              to be obtained, and that due diligence has been used to obtain it. .
              ..




      Court of Appeals of Indiana | Memorandum Decision 82A04-1510-JT-1794 | June 29, 2016   Page 5 of 18
       We note that the decision to grant or deny a motion to continue rests within the

       sound discretion of the trial court. Rowlett v. Vanderburgh Cnty. Office of Family &

       Children, 841 N.E.2d 615, 619 (Ind. Ct. App. 2006), trans. denied. Discretion is a

       privilege afforded a trial court to act in accord with what is fair and equitable in

       each circumstance. J.M. v. Marion Cnty. Office of Family & Children, 802 N.E.2d

       40, 43 (Ind. Ct. App. 2004), trans. denied. A decision on a motion for

       continuance will be reversed only upon a showing of an abuse of discretion and

       prejudice resulting from such an abuse. Id.


[9]    In Rowlett, the father, who was incarcerated, had expressed a desire for

       reunification starting on the very day his children were removed, and was active

       in the CHINS case. 841 N.E.2d at 618-619. The father requested a

       continuance of the termination hearing until after his release, which was denied

       by the trial court. Id. at 618. This Court concluded that the trial court abused

       its discretion in denying the request for a continuance and noted that father had

       been incarcerated for all but two months of the action and had not been given a

       full opportunity “to participate in services offered by the OFC directed at

       reunifying him with his children upon his release from prison.” Id. at 619.


[10]   Unlike the incarcerated father in Rowlett, who lacked an opportunity to

       participate in services and took substantial advantage of the resources available

       to him while he was incarcerated, Mother was not incarcerated and has been

       offered a wide range of services over the course of the nearly two-year period of

       her Children’s underlying CHINS cases to improve her fitness to parent the

       Children, and had not completed the goals of her case plan. Mother was

       Court of Appeals of Indiana | Memorandum Decision 82A04-1510-JT-1794 | June 29, 2016   Page 6 of 18
       previously granted a continuance following the First Termination hearing to

       further engage in services and work towards reunification. After she was given

       another opportunity to participate in services, at the time of the second hearing

       she had not completed her second attempt at drug treatment, continued to test

       positive for drugs, failed to appear for drug screens and was unable to secure

       stable housing of her own or obtain stable income. Based upon the record and

       in light of the fact that Mother had been previously given a second opportunity

       to participate in services, we cannot say that she has shown good cause for

       another continuance. Therefore, the court did not abuse its discretion in

       denying her motion.2


                                                           II.


[11]   The next issue is whether the evidence is sufficient to support the termination of

       Mother’s parental rights. In order to terminate a parent-child relationship, DCS

       is required to allege and prove, among other things:

                (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for




       2
         Mother also relies upon In re A.J., 881 N.E.2d 706, 719 (Ind. Ct. App. 2008), trans. denied. In A.J., we
       observed, with respect to a mother who was in the midst of an intensive substance abuse program when the
       termination hearing was held, that “perhaps the more prudent course would have been to continue the case .
       . . in order to establish whether [the mother], in fact, completed the . . . program and remained drug free.”
       However, A.J. did not involve a motion for a continuance and, despite the observation related to the mother’s
       progress in a substance abuse program, we ultimately affirmed the termination of the mother’s parental
       rights.

       Court of Appeals of Indiana | Memorandum Decision 82A04-1510-JT-1794 | June 29, 2016            Page 7 of 18
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). If the court finds that the allegations in a petition

       described in Ind. Code § 31-35-2-4 are true, the court shall terminate the parent-

       child relationship. See Ind. Code § 31-35-2-8(a).


[12]   The State’s burden of proof for establishing the allegations in termination cases

       “is one of ‘clear and convincing evidence.’” In re G.Y., 904 N.E.2d 1257, 1260-

       1261 (Ind. 2009) (quoting Ind. Code § 31-37-14-2), reh’g denied. This is “a

       ‘heightened burden of proof’ reflecting termination’s ‘serious social

       consequences.’” In re E.M., 4 N.E.3d 636, 642 (Ind. 2014) (quoting In re G.Y.,

       904 N.E.2d at 1260-1261, 1260 n.1). “But weighing the evidence under that

       heightened standard is the trial court’s prerogative—in contrast to our well-

       settled, highly deferential standard of review.” Id. “We do not reweigh the

       evidence or determine the credibility of witnesses, but consider only the


       Court of Appeals of Indiana | Memorandum Decision 82A04-1510-JT-1794 | June 29, 2016   Page 8 of 18
       evidence that supports the judgment and the reasonable inferences to be drawn

       from the evidence.” Id. (quoting Egly v. Blackford Cnty. Dep’t of Pub. Welfare, 592

       N.E.2d 1232, 1235 (Ind. 1992)). “We confine our review to two steps: whether

       the evidence clearly and convincingly supports the findings, and then whether

       the findings clearly and convincingly support the judgment.” Id.


[13]   “Reviewing whether the evidence ‘clearly and convincingly’ supports the

       findings, or the findings ‘clearly and convincingly’ support the judgment, is not

       a license to reweigh the evidence.” Id. “[W]e do not independently determine

       whether that heightened standard is met, as we would under the ‘constitutional

       harmless error standard,’ which requires the reviewing court itself to ‘be

       sufficiently confident to declare the error harmless beyond a reasonable doubt.’”

       Id. (quoting Harden v. State, 576 N.E.2d 590, 593 (Ind. 1991) (citing Chapman v.

       California, 386 U.S. 18, 87 S. Ct. 824 (1967), reh’g denied)). “Our review must

       ‘give “due regard” to the trial court’s opportunity to judge the credibility of the

       witnesses firsthand,’ and ‘not set aside [its] findings or judgment unless clearly

       erroneous.’” Id. (quoting K.T.K. v. Ind. Dep’t of Child Servs., Dearborn Cnty. Office,

       989 N.E.2d 1225, 1229 (Ind. 2013) (citing Ind. Trial Rule 52(A))). “Because a

       case that seems close on a ‘dry record’ may have been much more clear-cut in

       person, we must be careful not to substitute our judgment for the trial court

       when reviewing the sufficiency of the evidence.” Id. at 640.


[14]   Here, Mother does not challenge the court’s conclusions or develop an

       argument regarding Ind. Code § 31-35-2-4(b)(2)(A) and -4(b)(2)(C)-(D). We

       therefore confine our discussion to Section 4(b)(2)(B).

       Court of Appeals of Indiana | Memorandum Decision 82A04-1510-JT-1794 | June 29, 2016   Page 9 of 18
                                            Remedy of Conditions

[15]   We note that the involuntary termination statute is written in the disjunctive

       and requires proof of only one of the circumstances listed in Ind. Code § 31-35-

       2-4(b)(2)(B). Because we find it to be dispositive under the facts of this case, we

       limit our review to whether DCS established that there was a reasonable

       probability that the conditions resulting in the removal or reasons for placement

       of the Children outside the home will not be remedied. See Ind. Code § 31-35-2-

       4(b)(2)(B)(i).


[16]   In determining whether the conditions that resulted in the Children’s removal

       will not be remedied, we engage in a two-step analysis. In re E.M., 4 N.E.3d at

       642-643. First, we identify the conditions that led to removal; and second, we

       determine whether there is a reasonable probability that those conditions will

       not be remedied. Id. at 643. In the second step, the trial court must judge a

       parent’s fitness as of the time of the termination proceeding, taking into

       consideration evidence of changed conditions and balancing a parent’s recent

       improvements against habitual patterns of conduct to determine whether there

       is a substantial probability of future neglect or deprivation. Id. We entrust that

       delicate balance to the trial court, which has discretion to weigh a parent’s prior

       history more heavily than efforts made only shortly before termination. Id.

       Requiring trial courts to give due regard to changed conditions does not

       preclude them from finding that parents’ past behavior is the best predictor of

       their future behavior. Id.



       Court of Appeals of Indiana | Memorandum Decision 82A04-1510-JT-1794 | June 29, 2016   Page 10 of 18
[17]   In making such a determination, the court must judge a parent’s fitness to care

       for his or her child at the time of the termination hearing, taking into

       consideration evidence of changed conditions. In re N.Q., 996 N.E.2d 385, 392

       (Ind. Ct. App. 2013). Due to the permanent effect of termination, the trial court

       also must evaluate the parent’s habitual patterns of conduct to determine the

       probability of future neglect or deprivation of the child. Id. “The statute does

       not simply focus on the initial basis for a child’s removal for purposes of

       determining whether a parent’s rights should be terminated, but also those bases

       resulting in the continued placement outside the home.” Id. (citation and

       internal quotation marks omitted). A court may properly consider evidence of

       a parent’s prior criminal history, drug and alcohol abuse, history of neglect,

       failure to provide support, and lack of adequate housing and employment. Id.

       A trial court can reasonably consider the services offered by DCS to the parent

       and the parent’s response to those services. Id. Further, where there are only

       temporary improvements and the pattern of conduct shows no overall progress,

       the court might reasonably find that under the circumstances, the problematic

       situation will not improve. Id. A trial court need not wait until a child is

       irreversibly influenced by a deficient lifestyle such that his or her physical,

       mental, and social growth are permanently impaired before terminating the

       parent-child relationship. In re Z.C., 13 N.E.3d 464, 469 (Ind. Ct. App. 2014),

       trans. denied.


[18]   Mother argues that DCS failed to prove by clear and convincing evidence that

       she had not remedied the conditions leading to the Children’s removal and

       Court of Appeals of Indiana | Memorandum Decision 82A04-1510-JT-1794 | June 29, 2016   Page 11 of 18
       points out that at the time of the Second Termination fact-finding hearing she

       was living in the home of her fiancé’s mother and was looking for alternative

       housing, participating in substance abuse treatment, seeing a therapist at

       Southwestern Behavioral, and had completed a parenting class.


[19]   DCS maintains that Mother does not challenge the court’s findings, that the

       unchallenged findings support the court’s decision, and that her arguments are a

       request to reweigh the evidence. It further points out that Mother failed to

       remedy the conditions that led to removal, specifically her unstable housing and

       financial situation and her failure to complete required services.


[20]   The trial court’s orders addressed Mother’s participation in services, therapy,

       and her search for stable housing. Specifically, the court entered substantially

       similar separate orders with respect to S.L. and J.L and in the order related to

       S.L. found:


               FINDINGS OF FACT


                                                     *****


               12. After the dismissal of the termination petition, [Mother] once
               again failed to follow through with services. The State again
               filed for termination.


               13. On August 6, 2015, the termination hearing took place.
               [Mother] was represented by an attorney. [Mother] acted
               appropriately throughout the proceedings, but on many
               occasion[s] the Court found her testimony to be less than
               forthcoming.

       Court of Appeals of Indiana | Memorandum Decision 82A04-1510-JT-1794 | June 29, 2016   Page 12 of 18
        14. Throughout the course of the CHINS case, [S.L.] was never
        returned to her care, thus [S.L.] has been separated from
        [Mother] for almost two years. The main obstacle to returning
        [S.L.] was lack of consistency on [Mother’s] part. The primary
        issue in the case was one of stable housing, but as the case
        progressed it was apparent that substance abuse and mental
        health issues also existed, which could adversely affect the
        housing issue long term.


        15. The Department offered [Mother] several resources to help
        her secure housing in the CHINS case. In 2014, [Mother] was
        offered housing at Albion, a local agency specializing in domestic
        violence counselling. [Mother] only stayed at Albion for two
        weeks. After leaving Albion, [Mother] was offered long term
        housing at the YWCA. [Mother] only stayed at the YWCA for
        two weeks. Next [Mother] was offered [] long term housing at
        Goodwill. [Mother] did not take advantage of this housing
        option, instead [Mother] turned it down. Mother also stated that
        in two years, she only visited the section 8 office once, which
        could have supplied her the necessary housing to get her child
        back. [Mother] indicated that they were not accepting
        applications the one time she asked, so she never returned.


        16. From September 2013 to 2015, [Mother] moved at least 6
        times and at no point was [S.L.] able to be reunified into her
        care. At one of her homes she had a noose hanging in the living
        room, which was later removed after being observed by CASA.
        The displaying of a noose causes concern to the Court as
        [Mother] also wore a black skull and crossbones t-shirt for the
        trial with black fingernail polish. The Court will not speculate as
        to why [Mother] chooses to hang a noose in her home, but
        clearly [S.L.] should not be around such decor. Most recently,
        [Mother] has been living with her fiancé and his mother, but the
        home has never been approved to have [S.L.] there. [Mother] is
        not on the lease and [Mother] told the case manager she could
        not come into the home. [Mother] recently has had a few new

Court of Appeals of Indiana | Memorandum Decision 82A04-1510-JT-1794 | June 29, 2016   Page 13 of 18
        plans to secure housing, but at [the] time of the trial this still had
        not been accomplished.


        17. Mother was twice offered a parent aid that could help her
        find good and stable housing and employment, but [Mother]
        stop[ped] working with the parent aid[e]. [Mother] claimed this
        was the parent aid[e’]s fault and due to her phone being stolen.
        The Court did not find [Mother’s] testimony credible on her
        excuses.


        18. Mother claims she cannot work as she is under too much
        stress and she is hoping for disability, but there is no indication
        that she will receive disability in the near future. [Mother]
        rel[ies] on her fiancé, who she has had an on-off relationship in
        the past, for financial support. He works hard and brings home
        approximately $400 a week.


        19. Mother has failed to complete her substance abuse [sic].
        Mother admits to testing positive for drugs not prescribed to her
        during the case. After being ordered to comply with services in
        January of 2015, [Mother] tested positive for prescription pills
        and failed to appear for several drug screens. In total, she has
        missed approximately 20 drug screens and of the approximate[ly]
        20 she has taken she has tested positive 6-7 times. Mother
        reports she is a Xanax abuser, but she has been diagnosed as an
        opiate abuser.[3] She is actively engaged in treatment, but has not
        been fully compliant as she has missed 4 sessions, which
        normally, but not for her, results in termination from the
        program. She also has not been compliant in submitting proof
        and/or attending AA meetings as required by the treatment
        agency. [Mother] has completed 13 treatment sessions, but has



        [3 ]
          James Akin, the clinical director at Counseling for Change, testified that Mother “admitted to
        some illegal xan[a]x use” and was diagnosed with “opioid use disorder. . . .” Transcript at 305.

Court of Appeals of Indiana | Memorandum Decision 82A04-1510-JT-1794 | June 29, 2016           Page 14 of 18
        at least 19 more to attend. The likelihood that she successfully
        completes treatment is slim. The likelihood that she relapses is
        great.


        20. Mother originally started substance abuse treatment for free
        in November of 2014. However, in February of 2015, [Mother]
        was discharged for failing to attend. After the Department filed
        its second termination petition, [Mother] re-enrolled for free
        treatment at Counseling for Change to address her substance
        abuse. This is the treatment she is now undergoing. She is also
        receiving some support for her emotional state, but it is unclear
        whether this service is truly mental health treatment as the Court
        had previously ordered. The Court had ordered a psychological
        assessment and treatment at Southwestern Behavioral, the local
        mental health agency, which specializes in mental health care,
        including the possibility of prescribing medication. [Counseling]
        For Change does not offer such services. [Mother] failed to
        follow up with the local mental health agency.


        21. [Mother], to her credit, completed a parenting class as
        ordered by the Court.


        22. [Mother] also regular[ly] attends visits with [S.L.].


        23. Unfortunately, [Mother] now admits she has a gambling
        problem and spends approximately $25 a week on lottery tickets.
        This particular issue had never been addressed at a Court hearing
        or the DCS.


        24. The Court also offered [Mother] information on the Aids
        Resource Group. The Aids group would be free to [Mother], yet
        [Mother] never took advantage of this service.




Court of Appeals of Indiana | Memorandum Decision 82A04-1510-JT-1794 | June 29, 2016   Page 15 of 18
               25. The CASA, who had been a part of the case since January of
               2014, testified that placement of [S.L.] with [Mother], was not in
               [S.L.’s] best interest.


               26. The DCS family case manager Jennifer Bea[d]les encouraged
               [Mother] to complete services to the extent that when [S.L.]
               changed placements, the family case manager purposely placed
               [S.L.] in a non-“pre-adoptive” home to encourage [Mother] to
               work [sic] her services and be reunified with [S.L.]. Mother did
               not work [sic] her services.


               27. Current family case manager Elizabeth Jost has tried to meet
               with the [Mother]. She has tried to help [Mother] engage in
               services. Due to [Mother’s] short [sic] comings coupled with the
               needs of [S.L.], the current family case manager recommends
               that [Mother’s] termination of parental rights because it would be
               in [S.L.’s] best interest. Further the family case manager testified
               that the permanency plan should be adoption.


               28. [S.L.] is adoptable.


               29. The plan of adoption is a satisfactory plan to achieve
               permanency for [S.L.].


       Appellant’s Appendix at 23-26.


[21]   To the extent Mother does not challenge the juvenile court’s findings of fact,

       these unchallenged facts stand as proven. See In re B.R., 875 N.E.2d 369, 373

       (Ind. Ct. App. 2007) (failure to challenge findings by the trial court resulted in

       waiver of the argument that the findings were clearly erroneous), trans. denied;

       McMaster v. McMaster, 681 N.E.2d 744, 747 (Ind. Ct. App. 1997) (when the

       father failed to challenge specific findings, the court accepted them as true).
       Court of Appeals of Indiana | Memorandum Decision 82A04-1510-JT-1794 | June 29, 2016   Page 16 of 18
[22]   The record reveals that the Children were initially removed from Mother’s care,

       in part, due to her inability to maintain stable housing and inappropriate

       discipline. At the time of the hearing, Mother had not obtained stable housing

       and had not completed all of her required services. Mother has moved six times

       since September 2013, and has resided in a motel and at various shelters. She

       was living in her fiancé’s mother’s home at the time of the hearing. Mother

       further acknowledged that the Children could not live in her current residence

       because DCS had not assessed its suitability. As to housing, the court found

       that Mother was not “on the lease” for the apartment, at one point “told the

       case manager she could not come into the home,” and although she stated that

       she “had a few new plans to secure housing, [] at [the] time of the trial this still

       had not been accomplished.” Appellant’s Appendix at 24. Regarding Mother’s

       finances, the record reveals, and the court’s findings reflect that at the time of

       the hearing, Mother was unemployed, was unsuccessful in her efforts to obtain

       disability, and was dependent on her fiancé for income. Also, after Mother was

       given a second chance to participate in services, she completed only thirteen

       drug treatment sessions and had at least nineteen more sessions before the

       program would be completed, accumulated four unexcused absences, and failed

       to document her attendance at mandatory AA meetings. Mother also produced

       a positive drug screen in April 2015 for hydrocodone and hyrdomorphone, and

       had not maintained consistent contact with her parent aide. When reviewing

       Mother’s participation in services, FCM Jost testified that Mother had

       completed a parenting class and complied with visitation but that she had failed

       to complete substance abuse treatment and remain drug and alcohol free, failed
       Court of Appeals of Indiana | Memorandum Decision 82A04-1510-JT-1794 | June 29, 2016   Page 17 of 18
       to complete individual counseling, and had not complied with her parent aide’s

       requirements. CASA Ubelhor stated that her recommendation is “to terminate

       parental rights and get these kids adopted,” adding that she did not “believe the

       mother is capable of mothering or parenting the children” and that Mother had

       not “shown us by compliance [with the case plan] that she’s interested in

       parenting them.” Transcript at 330.


[23]   Based upon the court’s findings and the record, we conclude that clear and

       convincing evidence supports the trial court’s determination that there was a

       reasonable probability that the conditions leading to the Children’s removal

       would not be remedied.


                                                    Conclusion

[24]   We conclude that the trial court’s judgment terminating Mother’s parental

       rights is supported by clear and convincing evidence. We find no error and

       affirm.


[25]   Affirmed.


       Baker, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 82A04-1510-JT-1794 | June 29, 2016   Page 18 of 18